Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102 and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102 and 103) or its application in selecting appropriate form paragraphs is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and/or the rationale supporting the rejection, would be the same under either status.  In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.

DETAILED ACTION

Response to Amendment
The Amendment filed April 14, 2021 has been entered. 
Amendments and arguments presented therein overcome the previous claim objection in this application.
Claims 1-3 and 6-16 are rejected over the previously applied prior art references.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: the phrase “and each second resistor terminal is” in claims 1 and 9 should be changed to “, wherein each second resistor terminal is”.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,382,841 to Feldbaumer in view of US 2002/0014912 to Riccio et al. and US 7,102,862 to Lien et al.
With respect to claim 1, Feldbaumer discloses in Fig. 2 an integrated circuit, comprising: 
input resistors (30 and 32 together form a single resistor having a node in the middle coupled to 34.  The same analysis applies to 38 and 40 together as a single resistor and 44 and 46 together as a single resistor) having first and second resistor terminals, each first resistor terminal adapted to be coupled to an input (e.g., Bus 
a bus termination circuit (e.g., 12 which forms part of the active serial bus termination circuit according to Col. 2 ll. 23-24 and is thus considered a bus termination circuit) including:
a capacitor (e.g., 16) coupled between the second resistor terminals (e.g., 14) and the ground.  While Feldbaumer in Fig. 2 discloses voltage regulator 12, Feldbaumer fails to disclose that voltage regulator 12 includes details of the claimed inverters and claimed transistors.  However, US 2002/0014912 to Riccio et al. (“Riccio”) discloses in Fig. 1 that a voltage regulator may be formed of an NMOS transistor (e.g., M2) receiving an output of an inverter (e.g., INV2) coupled to OUT and a PMOS transistor (e.g., M3) receiving an output of an inverter (e.g., INV3) coupled to OUT, wherein INV2 has a first threshold and INV2 has a second threshold.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the regulator 12 in Fig. 2 of Feldbaumer that regulates an output voltage around a constant voltage with the voltage regulator in Fig. 2 of Riccio because the regulator 12 in Fig. 2 of Feldbaumer requires a specific implementation in fabrication and the voltage regulator in Fig. 2 of Riccio provides such a specific implementation.  Further, US 7,102,862 to Lien et al. (“Lien”) discloses in Figs. 1A and 1D that an NMOS transistor may be replaced with an inverter having an output coupled to the gate of a PMOS transistor (see Col. 2 ll. 22-26) and in Figs. 1B and 1C that a PMOS transistor may be replaced with an inverter (coupled to a power supply) having an output coupled to a gate of an NMOS transistor.  Thus, it would have been obvious to a person of ordinary 
With respect to claim 2, the first resistor terminal of each input resistor (e.g., Bus Output 1-Bus Output N in Fig. 2 of Feldbaumer) is adapted to be coupled to a respective bus line.  
With respect to claim 3, a voltage at the second current terminal (e.g., 14) is determined by the composite potential of signals at each respective resistor terminal in a first operating condition in which the signals comprise a distribution having substantially more "0s” than “1s”, and in a second operating condition, in which the input signals comprise a distribution having substantially more "1s” than “0s” (The composite potential at 14 is based on input signals at Bus Output 1-Bus Output N and their accompanying current strengths.  In a first operating condition in which there are more 0s than 1s, if the current draining strengths of the 0s is sufficiently high, the composite potential is decreased to the second threshold voltage.  On the other hand, if there are more 1s than 0s, if the current sourcing strengths of the 1s is sufficiently high, the composite potential is increased to the first threshold voltage.).  
With respect to claim 6, the voltage at the second current terminal (14) is between the first and second threshold voltages (e.g., Para. 33 of Riccio). 
With respect to claim 7, each of the respective input resistors (e.g., 20, 38, 40, 44, and 46) coupled to the input terminals (e.g., bus outputs 1-N) are of equivalent (essentially equal) resistance values (e.g., Col. 4 ll. 1-3). 
With respect to claim 8, since Feldbaumer discloses that Vcc may typically be 5.0 volts and the regulated voltage may be, for example, 2.85 volts, and the values are not set (Col. 2 ll. 34-36), the regulated voltage (e.g., 14) being half of Vcc is within the disclosure of Feldbaumer (e.g., Vcc may be 5.7 volt or the regulated voltage may be 2.5 volt).
With respect to claim 9-12, the above discussion for claim 1 similarly applies.  Further, when the termination voltage (e.g., 14 in Fig. 1 of Feldbaumer modified to include the voltage regulator in Fig. 1 of Riccio) is increased by turning on the first transistor (e.g. M2 in Fig. 1 of Riccio), the second transistor (e.g., M3) is off (Para. 30 discloses M3 being turned off when M2 is turned on to pull OUT higher).  When the termination voltage (e.g., 14 in Fig. 1 of Feldbaumer modified to include the voltage regulator in Fig. 1 of Riccio) is decreased by turning on the second transistor (e.g. M3 in Fig. 1 of Riccio), the second transistor (e.g., M2) is off (Para. 26 of Riccio discloses M2 being turned off when M3 is turned on to pull OUT lower).
With respect to claim 13, the resistors are of essentially equal resistance values (e.g., Col. 4 ll. 1-3). 
With respect to claims 14-16, the recited features that the composite potential at the second resistor terminals falls below the first threshold voltage, rises above the second threshold voltage, or does not do either depending on the number of input lines (e.g., bus outputs 1-N) that are zero or one are directed to intended use of the claimed .

Response to Arguments
Applicant's arguments filed April 14, 2021 have not been found persuasive.  For example, Applicant argues that the proposed modification of Feldbaumer discussed above for claim 1 does not disclose the newly added features of claim 1.  However, as stated above in the main body of the rejection, such features are disclosed in the proposed modification of Feldbaumer.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUNG KIM/
Primary Examiner, Art Unit 2842